Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staunton et al (US 7279525 B2) in view of DelDonno (US 4426510 A).
The amended claims require a water as component to the solvent mixture in amounts that is not disclosed in Staunton or DelDonna, discussed below. However, all the other elements of the claims are disclosed in the references, and the claimed water is acting as a solvent/carrier as opposed to a reactant. A combination does not become new and patentable because of the presence of the solvent or carrier. See Ex parte Billman, 71 USPQ 253; See also Ex parte Douros and Vanderweff 163 U.S.P.Q. 667 (P.T.O. Bd. App. 1968).

Staunton discloses a composition for basecoat formulations in automobile industry (i.e. on a metal substrate) [col 5 lines 40-51, col 5 line 26] which has a dry film thickness up to 6 mils [col 6 lines 46-50] and minimizes solvent popping [col 5 lines 34-39]. The composition comprises a hydroxy functional acrylic resin in two solvents [Example 1] blended with n-butyl acetate solvent, ethyl acetate solvent, and dibutyl tin dilaurate catalyst [Examples 2 and 3]. The catalyst may also include zinc octoate [col 5 lines 19-24]. The composition can be cured at room temperature to 350 F [col 6 lines 35-39] and are spray applied (i.e. at room temperature) in the Examples 2 and 3. The examples exhibit minimum solvent popping [col 7 lines 36-38]. 

Staunton, discussed above, discloses a composition for coating metal substrates with minimal solvent popping based on polyol, polyisocyanate, solvents and catalysts. 
Staunton does not disclose some of the solvents used in the claims. 
DelDonna discloses a method of coating [abstract] with a composition comprising a first part having a polyol mixture, an n-butyl acetate solvent, a 2,4-pentanedione which reads on the claimed solvent with alpha hydrogen and a beta-dicarbonyl bidentate ligand according to formula (I), and a catalyst zinc octoate, mixed with a second part having polyisocyanate [col 7 lines 20-30, 48-51] and curing at room temperature [col 7 lines 1-3]. The 2,4-pentanedione may alternatively be ethyl acetoacetate and other claimed solvents [col 4 line 68]. DelDonno also discloses that it is also the state of the art to use tin catalysts [col 25-29]. The compositions are painted and evaluated and there is no disclosure of solvent pop [Examples]. The solvent of Deldonna is present about 5-90% by volume of the total composition [col 5 lines 55-57]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

DelDonno, discussed above, discloses a similar coating composition including all the claimed solvents. DelDonna discloses that the solvents provide extended pot life and short cure time at ambient temperatures for high solids systems [col 1 lines 53-63]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed solvents in the composition of Staunton because DelDonna teaches that these solvents provide extended pot life and short cure time at ambient temperatures for high solids systems. 


Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that DelDonno and Staunton do not disclose the claimed amount of water. This argument is not convincing. As discussed in the amended rejection, all the other elements of the claims are disclosed in the references, and the claimed water is acting as a solvent/carrier as opposed to a reactant. A combination does not become new and patentable because of the presence of the solvent or carrier. See Ex parte Billman, 71 USPQ 253; See also Ex parte Douros and Vanderweff 163 U.S.P.Q. 667 (P.T.O. Bd. App. 1968). Applicant is welcome to rebut the prima facie case of obviousness with unexpected results from the specific amount of water disclosed. 


                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766